GRAY, Circuit Judge
(concurring). Fully concurring in the opinion as above written, and in the conclusion that there was no evidence disclosed by this record that would sustain a verdict of guilty against the defendant appellant, I desire to add, by way of emphasis, the following observations:
The act under which the indictment in this case was found clearly defines in the parts quoted in the opinion of the court the offenses denounced as committed either by the carrier or by the shipper. The offense of the interstate carrier is, briefly stated, granting to a shipper, and that of the shipper accepting from a carrier, subject to the act, any rebate, etc., from the rate “named in the tariffs published and filed by such carrier, as is required by said act to regulate commerce.” Undoubtedly the published and filed tariff rates are the established legal rates against the carriers, and constructively and prima facie notice to shippers, and, so far, the established legal rate as against them. How far this .constructive and prima facie notice may be rebutted, it is not now necessary to decide. The act, however, contemplates and provides for a condition of things, where no tariff has been published and filed by the carrier, from whom the rebate is charged to have been received. In such cases, it is expressly provided that, if the carrier “participates” in any rates so filed or published by another carrier, “that rate as against such carrier, its officers or agents, shall be conclusively deemed to be the legal rate, and. any departure therefrom shall be deemed to be an offense,” etc. It is obvious that such a participating carrier has full knowledge of the “legal rate” thus established against him, and by any departure therefrom knowingly commits the offense denounced.
It is perfectly clear, therefore, that this provision of the act does not, and cannot, establish, as against the shipper, a legal rate, by the mere participation of the carrier in a published rate. Knowledge of the rate established by this participation must be brought home to the shipper before he can be convicted of a crime. To hold otherwise, would place upon the shipper, innocent though he would be of any knowledge of offending — even of a constructive or prima facie scienter, as in the case of a published rate — a burden that the laws of a free country have never imposed. In this view, even if there had been evidence sufficient to submit to a jury, tending to bring home to the shipper this knowledge of a “legal rate” established by “participation” of the carrier, the court below was clearly in error in its charge to the jury that, when such lawful rate was so conclusively established against the carrier, it must also be deemed a lawful rate against the shipper. This, of itself, would make necessary a reversal.